DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 5 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (2002/0028864).
Regarding claims 1, 4 and 13-16:  Kobayashi et al. teach a composition comprising a compound of claimed formula 1, 0.45% sodium dodecylbenzenesulfonate, and behenic acid, with an angle of repose of 40° [Example 32].  The composition of Kobayashi et al. is capable of functioning in the claimed capacity and meet the claimed haze value [Examples].  Kobayashi et al. teach a composition comprising a compound of claimed formula 1, 0.45% sodium dodecylbenzenesulfonate, and behenic acid, with an angle of repose of 40° [Example 32].  The composition of Kobayashi et al. is capable of functioning in the claimed capacity.  Kobayashi et al. teach using from 0.1 to 5 wt% of behenic acid [0182].
The amount of behenic acid provides a ratio that overlaps the claimed ratio.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Claim 13 contains product by process limitations.  Process limitations in product claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  "In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Kobayashi et al. teach that the blend is produced in methanol, which swells the diacetal compound, and then removing the methanol from the mixture [Example 2].  
Regarding Claim 2:  Since the composition is the same as claimed it will possess the claimed compression ratio.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 
Regarding claim 5:  It would have been obvious to select the compounds from Kobayashi et al. that contain a propyl group [0049, 0050, 0054, 0055].

Response to Arguments
Applicant's arguments filed 2/12/2021 have been fully considered but they are not persuasive. 
The Applicant has alleged that their unexpected results, of haze value and the number of white spots, overcome the obviousness rejections of Kobayashi.  This is not persuasive for the following reasons:
1)  The claims are not commensurate in scope with the data provided.  
2)  The Applicant has not demonstrated unexpected results over the closest prior art, which is Kobayashi et al.  Kobayashi et al. teach excellent haze, and a low number of white spots [Examples].


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


   /JOHN E USELDING/  Primary Examiner, Art Unit 1763